Citation Nr: 1008514	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-20 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than October 12, 
2001 for the award of service connection for chronic back 
pain with degenerative changes.

2.  Entitlement to an effective date earlier than October 12, 
2001 for the award of a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel
INTRODUCTION

The Veteran had active service from April 1989 to April 1992.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida that, in part, granted 
service connection for chronic back pain with degenerative 
changes and assigned a 20 percent rating effective October 
12, 2001, and granted a total disability rating based on 
individual unemployability (TDIU) effective October 12, 2001.  
The Veteran appealed for an earlier effective date for both 
awards.

In November 2009, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing is of record.  


FINDINGS OF FACT

1.  During the November 18, 2009 Board hearing, the Veteran 
withdrew her claim for an effective date earlier than October 
12, 2001 for the award of service connection for chronic back 
pain with degenerative changes.  

2.  The earliest date on which it was factually ascertainable 
that the Veteran's service-connected disabilities met the 
schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) and 
precluded her from substantially gainful employment is April 
4, 1998.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran of the issue of entitlement to an effective date 
earlier than October 12, 2001 for the award of service 
connection for chronic back pain with degenerative changes 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).

2.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for an effective date of April 4, 1998, but no 
earlier, for the award of a TDIU have been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the Veteran or by 
his or her authorized representative.  Id.  

In this case, during the November 18, 2009 Board hearing, the 
Veteran withdrew her claim for an effective date earlier than 
October 12, 2001 for the award of service connection for 
chronic back pain with degenerative changes.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration for this issue.  Accordingly, the Board does 
not have jurisdiction to review the appeal of this issue and 
it is dismissed.

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the adjudication of the Veteran's claim for a TDIU 
in the August 2007 rating decision, she was provided notice 
of the VCAA in August 2004.  The VCAA letter indicated the 
types of information and evidence necessary to substantiate 
the claim, and the division of responsibility between the 
Veteran and VA for obtaining that evidence, including the 
information needed to obtain lay evidence and both private 
and VA medical treatment records.  Thereafter, the Veteran 
received additional notice in July 2008, pertaining to the 
downstream effective date element of her claim, with 
subsequent readjudication in a June 2009 supplemental 
statement of the case.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  See also Mayfield, 444 F.3d 1328; Pelegrini, 18 
Vet. App. 112.

Moreover, it is well to observe that a TDIU has been 
established and an effective date has been assigned.  Thus, 
the Veteran has been awarded the benefit sought, and such 
claim has been substantiated.  See Dingess, 19 Vet. App. at 
490-91.  As such, 38 U.S.C.A. § 5103(a) notice is no longer 
required as to this matter, because the purpose for which 
such notice was intended to serve has been fulfilled.  Id.  
Also, it is of controlling significance that, after awarding 
the Veteran a TDIU, she filed a notice of disagreement 
contesting the initial effective date.  See 73 Fed. Reg. 
23353-23356 (April 30, 2008) (amending 38 C.F.R. § 3.159(b) 
to add subparagraph (3), which provides VA has no duty to 
provide section 5103 notice upon receipt of a notice of 
disagreement).  Under these circumstances, VA fulfilled its 
obligation to advise and assist the Veteran throughout the 
remainder of the administrative appeals process, and 
similarly accorded the Veteran a fair opportunity to 
prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes records 
from the Social Security Administration, VA outpatient 
treatment reports, a VA examination report, statements from 
employers, and statements and testimony from the Veteran and 
her representative.  The Veteran has not indicated that she 
has any further evidence to submit to VA, or which VA needs 
to obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran and her representative have 
been accorded ample opportunity to present evidence and 
argument in support of her appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2009).

Pertinent Laws and Regulations

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2009).

Specifically, with regard to claims for increased disability 
compensation, the pertinent legal authority provides that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if a claim is received by VA within one year after 
that date; otherwise the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).  In 
this regard, the Board observes that a claim for a TDIU is 
essentially a claim for increased disability compensation.

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  See 38 
U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2009).  
Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, 
or a person acting as next friend who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.

A TDIU may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the United States Department of Commerce as 
the poverty threshold for one person.  

Marginal employment may also be held to exist, on a facts 
found basis (includes but is not limited to employment in a 
protected environment such as a family business or sheltered 
workshop), when earned annual income exceeds the poverty 
threshold.  Consideration shall be given in all claims to the 
nature of the employment and the reason for termination.  Id.  

Analysis

The Veteran's application for a TDIU was received on January 
13, 1998.  She stated that she last worked full time on 
January 12, 1996 and became too disabled to work on December 
29, 1996.  However, she reported working three jobs on an as 
needed basis or on a flexible schedule.  She noted working 16 
hours per week at one job since September 20, 1997 with the 
highest gross earnings per month of $850.  She noted working 
40 hours per week at a second job since August 2, 1997 with 
the highest gross earnings per month of $1100.  She noted 
working 24 hours per week at a third job since April 1, 1997 
with the highest gross earnings per month of $600.  Prior to 
that, from July 3, 1993 to January 12, 1996, she noted 
working 40 hours per week at a VA hospital with the highest 
gross earnings per month of $1420.

At that time, service connection was in effect for headaches 
(rated as 30 percent), posttraumatic stress disorder (rated 
as 30 percent), and stress incontinence with microhematuria 
and cystitis (rated as 10 percent) for a combined 60 percent 
evaluation.

A March 1998 statement from the third employer noted by the 
Veteran above reflects that the Veteran worked 20 hours per 
week from April 1 to October 1, 1997, noting that the reason 
for termination was that the job was abolished.

An April 1998 statement from the first employer noted above 
reflects that the Veteran was still employed and working, and 
an attached earnings history report shows that she has been 
working 16 to 73 hours on a biweekly basis from October 4, 
1997 to March 21, 1998.

In a June 1998 rating decision, the RO denied the claim, 
noting that the Veteran's application for a TDIU revealed 
that, although she last worked full time on January 12, 1996, 
she was presently employed at three locations on an as needed 
basis and that her earnings would amount to more than 
marginal employment.  

A July 1998 private psychological evaluation completed for 
the Social Security Administration reflects that the Veteran 
last worked in April 1998.

An August 1998 VA treatment note reflects the Veteran's 
complaints of low back pain and headaches and the nurse 
practitioner's statement that the Veteran may return to work 
but should avoid lifting, pulling, and pushing weights 
greater than 30 pounds.  On an attached note, the Veteran 
commented that the nurse practitioner did not consider her 
urinary stress incontinence and that her job as a nursing 
assistant requires her to lift, pull, and push more than 30 
pounds.

In a September 1998 statement, the Veteran indicated that she 
stopped working for the first employer noted above on April 
3, 1998, the second employer in October 1997, and the third 
employer in June 1997.  She then indicated that she was only 
working as a realtor but not actively as she was not able to 
show properties to her clients due to the side effects of her 
medications.

A May 1999 letter from the first employer noted above 
reflects that the Veteran has not worked in approximately one 
year.

In a September 1999 statement, the Veteran reiterated that 
she last worked on April 3, 1998.

In a September 1999 rating decision, the RO increased the 
rating for the Veteran's stress incontinence with 
microhematuria and cystitis to 60 percent effective August 
11, 1998, increasing the combined evaluation to 80 percent 
effective the date of the increased rating.

In a July 1999 decision, the Social Security Administration 
granted the Veteran disability benefits effective April 3, 
1998 based, in part, on her service-connected PTSD and 
headaches.

On an October 1999 application for a TDIU, the Veteran stated 
that she last worked full time on December 31, 1997 and 
became too disabled to work in April 1998.  She noted working 
24 hours per week at the first job noted above from August to 
December 1997 with the highest gross earnings per month of 
$480.  [The Board notes that the Veteran's report of this 
information contradicts her prior report and, more 
importantly, the statement from this employer noted above.]

An October 1999 VA psychiatric examination report reflects 
diagnoses of paranoid personality disorder and depression, 
stress incontinence, and headaches, and the examiner's 
opinion that these conditions should not significantly 
restrict the Veteran from sustaining gainful employment.  In 
rendering the opinion, the examiner noted the lack of 
complaints for her headaches in the record.  [In this regard, 
the Board notes that, in a June 2006 decision, the Board 
essentially found credible the Veteran's reports of the 
severity and frequency of her headaches.]

In an October 2000 rating decision, the RO again denied the 
claim, finding that the Veteran was capable of gainful 
employment.

The record indicated that the Veteran was the president of a 
foreign corporation.  Upon investigation, the corporation 
replied that the Veteran had long been replaced as the 
president and provided documentation officially replacing her 
effective May 2001.  The corporation also provided 
documentation that it had been dormant and non-operational 
for a period from May 10, 2000 due to the suspension of its 
license.

In a June 2001 rating decision, the RO again denied a TDIU, 
continuing to find that the Veteran was capable of gainful 
employment.

Since that time, the Veteran has submitted documents 
variously stating that she last worked in 1997, 1998, or 
1999, with the work in 1999, performed out of her house, 
resulting in little or no earnings.

In a July 2006 rating decision, pursuant to the June 2006 
Board decision noted above, the RO increased the rating for 
the Veteran's headaches to 50 percent effective December 30, 
1997, increasing the combined evaluation to 90 percent 
effective the date of the increased rating.

During her Board hearing, the Veteran testified that she last 
worked full time in January 1996, worked intermittently in 
1997, and has not worked since 1998.

Initially, the Board finds that the Veteran's contemporaneous 
statements from 1998 and 1999 are the most probative 
regarding her employment history.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  In light of the above, the Board 
finds that the Veteran last worked on April 3, 1998, had 
marginal employment through 1999, and had little or no 
employment thereafter.  The Board also finds that she met the 
percentage requirements for a TDIU as of December 30, 1997 
when her combined evaluation became 70 percent and she had 
one disability rated at 50 percent.  See 38 C.F.R. § 4.16(a).

On the facts found, and resolving all reasonable doubt in the 
Veteran's favor, the Board finds that the earliest date on 
which it was factually ascertainable that her service-
connected disabilities met the schedular criteria for a TDIU 
under 38 C.F.R. § 4.16(a) and precluded her from 
substantially gainful employment is April 4, 1998, the day 
following her last day of substantially gainful employment.  
Thus, an earlier effective date of April 4, 1998 is warranted 
for the award of a TDIU.


ORDER

The appeal for an effective date earlier than October 12, 
2001 for the award of service connection for chronic back 
pain with degenerative changes is dismissed.

An earlier effective date of April 4, 1998 for the award of a 
TDIU is granted, subject to the provisions governing the 
award of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


